Title: To Benjamin Franklin from Jean-Baptiste Le Roy, 18 February 1784
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


          
            ce 18 Fèvrier [1784]
          
          J’ai reçu Mon Illustre Docteur le pacquet Sur les ballons que vous avez eûe la bonté de m’envoyer je les examinerai et en ferai l’usage que vous désirez. Je vous envoye un pacquet que Je comptois vous porter depuis Long-tems mais que la rigueur de la Saison m’a empêché de vous aller remettre Mais bien malgré moi Je vous assurre. Je compte m’en dédommager au premier moment. Car le temps me paroît enfin Se détendre et nous ramener une Saison moins rigoureuse. Adieu Mon Illustre Docteur recevez Mille Sincères assurrances de tous les Sentimens d’attachement que Je vous ai voués pour la vie
          
            Le Roy
          
          
          Addressed: A Monsieur / Monsieur Franklin / en son hôtel / à Passy
        